                  IN THE UNITED STATES DISTRICT COURT                     Fitco
                      FOR THE DISTRICT OF MONTANA                         AUG
                           MISSOULA DIVISION                                    OI 2019
                                                                      Clerk, u
                                                                        l>i~::-S D~tr;
                                                                        --net 0, Mo ct Cour,
                                                                           M;!t.A. _ ntan8
                                                                             -~1a
LAWRENCE WEINBERGER,                                CV 18-134-M-DWM

             Plaintiff,

       vs.                                                  ORDER

911 DATAMASTER, INC., a Kansas
corporation, SCOTT KREHBIEL,
individually, ERIC REGNIER,
individually, JOHN DOES I-XX, and
ABC CORPORATIONS I-XX,

             Defendants.


      Plaintiff Lawrence Weinberger has failed to comply with Local Rule 56.l(b)'s

requirement to file a Statement of Disputed Facts in opposition to Defendants' motion

for summary judgment. Accordingly,

      IT IS ORDERED that Plaintiff shall file a Statement of Disputed Facts in

compliance with Local Rule 56.l(b) on or before August 5, 2019. Failure to do so

will be deemed an admission that the facts set forth in Defendants' Statement of

Undisputed Facts (Doc. 25) are undisputed. L.R. 56.1( d).

      DATED this ~         day of August, 2019.
